No







No. 04-00-00628-CV
 
Maria VASQUEZ,
Appellant
 
v.
 
Maria LOPEZ, et al.
Appellee
 
From the 218th Judicial District
Court, Wilson County, Texas
Trial Court No. 00-02-0056-CVW
Honorable Stella Saxon, Judge
Presiding
 
PER CURIAM
 
Sitting:  Tom Rickhoff, Justice
Alma L. López, Justice
Catherine Stone, Justice
 
Delivered and filed:       December
20, 2000
 
DISMISSED FOR WANT OF PROSECUTION
 
On October
31, 2000, this court ordered appellant to provide written proof to this court
within ten (10) days of the date of this order that either (1) the clerk=s fee has been paid or arrangements have been
made to pay the clerk=s fee;
or (2) appellant is entitled to appeal without paying the clerk=s fee. 
The order stated that if appellant failed to respond within the time
provided, this appeal would be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).       




The
appellant has not complied with the October 31 order; therefore, the appeal is
dismissed for want of prosecution.  See
Tex. R. App. P. 38.8(a)(1),
42.3(b).   Costs of appeal are taxed
against appellant.
PER
CURIAM
DO NOT
PUBLISH